DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Priority
Applicant’s claim for the benefit of prior-filed applications under 35 U.S.C. 119(e) and  35 U.S.C. 120 are acknowledged.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2020-09-21 (2x) and 2021-07-07 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The title of the invention is objected to because of a typographical error.  In particular, in the Application Data Sheet, the Applicant listed the title as “Methods And Systems For Securing And Retrieving Sensitive Data Using lndexable Databases”.  The Examiner notes that the word “indexable” in the title is incorrectly spelled with a leading lowercase ‘L’, when it should instead begin with a capital ‘i’.  Appropriate correction is required.


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 20-21 and 23-24 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 22-25 of prior U.S. Patent No. 10783270.  This is a statutory double patenting rejection.

Claims 1-19, 22, and 25 are rejected on the ground of nonstatutory double patenting over the following U.S. Patent No. 10783270, which is directed towards a species of the instant application in the field of securing and retrieving sensitive data using indexable databases.  The claims of the instant application are anticipated by the claims of the parent patent.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1- are rejected under 35 U.S.C. 103 as being unpatentable over Aissi in view of Deshpande.

With respect to independent claim 1, Aissi discloses a method of building indexable databases with sensitive data secured at rest, including:
identifying sensitive fields of [data] for encryption and identifying indexable sensitive fields, among the sensitive fields, for hashing {para. 0061: “data encryption computer 200 identifies searchable fields for the sensitive data records”}.
hashing at least partial values in the indexable sensitive fields to non-reversible hash values {para. 0069: “data encryption computer 200 generates an HMAC for each searchable field”}.
encrypting the sensitive fields of [data] {para. 0077: “data encryption computer 200 encrypts the sensitive data records using a database encryption key”}.
sending the [data]and the non-reversible hash values and the encrypted sensitive fields to a remote database server that does not have access to a decryption key for the encrypted sensitive fields {paras. 0030 & 0079: “data encryption computer 200 sends the encrypted data records and searchable field indices to the searchable encrypted database 300”, wherein “the database encryption key is not shared with the third party server”}, and causing the remote database server to index the non-reversible hash values for indexed retrieval of records including the indexable sensitive fields {para. 0063: “data encryption computer 200 generates a searchable field index for each searchable field”; although Aissi discloses the indexing being created on the data encryption computer rather than the database (third-party) server, the Examiner notes that before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Aissi before him or her, to perform the indexing at the database (third-party) server.  The suggestion and/or motivation for doing so would have been because it is merely a rearrangement of parts (indexing code at the database server rather than the data encryption computer) that enables the database server to control indexing for multiple sources; See MPEP § 2144.04(VI)(C)}.
Although Aissi teaches identifying fields, Aissi does not explicitly disclose that the fields are metadata; however, Deshpande discloses:
identifying sensitive fields of metadata for encryption and identifying indexable sensitive fields, among the sensitive fields, for hashing {para. 0020: “destination IP address, SPI, and source IP address parameters present in the outer header of received encrypted packets may be hashed to yield an index, which may be used for searching a security association database to uniquely identify the properties of the security association”}.

Aissi and Deshpande are analogous art because they are from the same field of endeavor or problem-solving area of indexing data.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Aissi and Deshpande before him or her, to modify/develop the sensitive data records of Aissi’s system to include network events.  The suggestion and/or motivation for doing so would have been because it is merely combining prior art elements according to known methods to yield predictable results, i.e. indexed storage of network events.  Therefore, it would have been obvious to combine the sensitive data records in Aissi’s system to include network events to obtain the invention as specified in the instant claim(s).  The Examiner notes that this motivation applies to all dependent and/or otherwise subsequently addressed claims.

With respect to dependent claim 2, Aissi discloses rotating a key used for the encryption, without changing a hashing function used for the hashing the indexable sensitive fields to the non-reversible hash values {paras. 0068, 0077, and 0080: “the searchable field key may be a symmetric key such as AES, DES, or Blowfish”}.

With respect to dependent claim 3, Aissi discloses rotating a key used for the encryption after an amount of data has been encrypted, without changing a hashing function used for the hashing the indexable sensitive fields to the non-reversible hash values {paras. 0068, 0077, and 0080: “the searchable field key may be a symmetric key such as AES, DES, or Blowfish”}.

With respect to dependent claim 4, Aissi discloses causing the remote database server to index some non-sensitive data in the metadata {para. 0075: “the searchable field is determined to be non-sensitive, at step 509 data encryption computer 200 stores the searchable field value as plaintext or cleartext in the searchable field index”; it would have been obvious to one of ordinary skill in the art, having the teachings of Aissi before him or her, to perform the indexing at the database (third-party) server rather than the data encryption computer (See claim 1)}.

With respect to dependent claim 5, Aissi discloses wherein the remote database server is provided by a service provider distinct from an organization performing the hashing, the encrypting and the sending and the organization does not give the service provider the decryption key {paras. 0030 & 0079: “data encryption computer 200 sends the encrypted data records and searchable field indices to the searchable encrypted database 300”, wherein “the database encryption key is not shared with the third party server”}.

With respect to dependent claim 6, Aissi discloses performing the hashing, the encrypting and the sending on premises of an organization distinct from a service provider that provides the remote database server {paras. 0030 & 0079: “data encryption computer 200 sends the encrypted data records and searchable field indices to the searchable encrypted database 300”, wherein “the database encryption key is not shared with the third party server”}.

With respect to dependent claim 7, Aissi and Deshpande disclose performing the hashing, the encrypting and the sending within a virtual private network dedicated to an organization {Deshpande, para. 0002: “virtual private network (VPN) is a wide area network that connects private subscribers (such as employees of the same company in different locations) together using the public Internet as a transport medium, while ensuring that their traffic is not readable by the Internet at large”}, wherein the organization is distinct from a service provider that provides the remote database server, and the organization does not give the service provider the decryption key {Aissi, paras. 0030 & 0079: “data encryption computer 200 sends the encrypted data records and searchable field indices to the searchable encrypted database 300”, wherein “the database encryption key is not shared with the third party server”}.

With respect to dependent claim 8, Aissi discloses including using a symmetrical encryption function for the encrypting of the sensitive fields of metadata {para. 0080: “database decryption key may be the same key as the database encryption key (e.g., in the case of symmetric encryption)”}.

With respect to dependent claim 9, Aissi discloses using an asymmetrical encryption function for the encrypting of the sensitive fields of metadata {para. 0080: “database decryption key may be … a different key (e.g., in the case of asymmetric encryption)”}.

With respect to independent claim 10, Aissi discloses a method of retrieving sensitive information that is secured at rest, including:
receiving a query with a search value for an indexed sensitive field of [data] that is stored in an encrypted format on a remote database server that does not have access to a decryption key for the encrypted sensitive field {paras. 0030 & 0085: “client computer 101 sends the searchable field index values to searchable encrypted database 300”, wherein “the database encryption key is not shared with the third party server”}.
hashing at least part of the search value to a non-reversible hash value prior to querying the remote database server {para. 0083: “client computer 101 determines searchable field index values for the search parameters”}.
querying the remote database server using the non-reversible hash value {para. 0085: “client computer 101 sends the searchable field index values to searchable encrypted database 300”}.
receiving [data] responsive to the query, including an encrypted value of the indexed sensitive field subject to the query {para. 0086: “searchable encrypted database 300 retrieves the encrypted data records using the received index values”}, clear text values of one or more metadata fields {para. 0035: “communications network 105 may be … the internet” which uses cleartext metadata fields in the packet headers}, and an additional encrypted value of a sensitive field that is either indexed or not indexed {para. 0061: “data encryption computer 200 identifies searchable fields for the sensitive data records”, i.e. not all fields are searchable}.
decrypting at least the [data] responsive to the query {para. 0088: “client computer 101 decrypts the encrypted data records using a database decryption key”}.
Although Aissi teaches identifying fields, Aissi does not explicitly disclose that the fields are metadata; however, Deshpande discloses:
receiving a query with a search value for an indexed sensitive field of metadata  {para. 0020: “destination IP address, SPI, and source IP address parameters present in the outer header of received encrypted packets may be hashed to yield an index, which may be used for searching a security association database to uniquely identify the properties of the security association”}.

With respect to dependent claim 11, Aissi discloses determining for each record of the network event metadata responsive to the query, a rotating key to be used to decrypt the record {paras. 0068, 0077, and 0080: “the searchable field key may be a symmetric key such as AES, DES, or Blowfish”}.

With respect to dependent claim 12, Deshpande discloses wherein the query further includes an additional search value for metadata that is stored in an unencrypted format and using the additional search value in the querying of the remote database {para. 0020: “destination IP address, SPI, and source IP address parameters present in the outer header of received encrypted packets may be hashed to yield an index, which may be used for searching a security association database to uniquely identify the properties of the security association”; each field may or may not be hashed/encrypted}.

With respect to dependent claim 13, Aissi discloses processing at least the indexed sensitive field of [data] received from the remote database server responsive to the querying {para. 0088: “client computer 101 decrypts the encrypted data records using a database decryption key”}.

With respect to claims 14-16, a corresponding reasoning as given earlier in this section with respect to claims 5-7 applies, mutatis mutandis, to the subject matter of claims 14-16; therefore, claims 14-16 are rejected, for similar reasons, under the grounds as set forth for claims 5-7.

With respect to claim 17, a corresponding reasoning as given earlier in this section with respect to claim 10 applies, mutatis mutandis, to the subject matter of claim 17; therefore, claim 17 is rejected, for similar reasons, under the grounds as set forth for claim 10.

With respect to claims 18-19, a corresponding reasoning as given earlier in this section with respect to claims 15-16 applies, mutatis mutandis, to the subject matter of claims 18-19; therefore, claims 18-19 are rejected, for similar reasons, under the grounds as set forth for claims 15-16.

With respect to claim 22, a corresponding reasoning as given earlier in this section with respect to claim 17 applies, mutatis mutandis, to the subject matter of claim 22; therefore, claim 22 is rejected, for similar reasons, under the grounds as set forth for claim 17.

With respect to claim 25, a corresponding reasoning as given earlier in this section with respect to claim 22 applies, mutatis mutandis, to the subject matter of claim 25; therefore, claim 25 is rejected, for similar reasons, under the grounds as set forth for claim 22.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Bechtel whose telephone number is (571)270-5436. The examiner can normally be reached Monday - Friday, 09:00 - 17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Bechtel/Primary Examiner, Art Unit 2491